Citation Nr: 1438617	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran initially requested a hearing in connection with his appeal.  The Veteran was scheduled for a hearing before a Veterans Law Judge in May 2013, and he was notified of the hearing by a March 2013 letter.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Veteran initially claimed service connection for "bilateral hearing loss."  See VA Form 21-4138, received in April 2009.  However, because the Board finds that service connection is warranted for left ear hearing loss, but not for right ear hearing loss, the Board has recharacterized the claim as two separate issues, as shown on the title page.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's left ear hearing loss had its onset during active service.

2.  The competent evidence of record does not reflect a current right ear hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in June 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of grant of service connection for a hearing loss disability.

The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the claims file.  The Veteran was provided a VA examination in July 2009.  The Board finds that the examination is adequate because the examiner reviewed the claims file, examined the Veteran, and provided the necessary information regarding the right and left ear hearing loss issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Left Ear Hearing Loss

The Board finds that service connection for left ear hearing loss is warranted.  The VA audiological evaluation performed in connection with the July 2009 VA examination reflects a left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Specifically, the audiological evaluation reveals a pure tone threshold value of 60 dB at 4000 Hertz.

With respect to an in-service disease or injury, the service treatment records (STRs) indicate that in a February 1968 separation audiogram report, the Veteran had findings for the left ear of 20 dB at 500 Hertz, 20 dB at 1000 Hertz, 20 dB at 2000 Hertz, and 20 dB at 4000 Hertz; and findings for the right ear of 20 dB at 500 Hertz, 20 dB at 1000 Hertz, 20 dB at 2000 Hertz, and 20 dB at 4000 Hertz.  Although these readings do not constitute a hearing loss disability for VA purposes, the report includes a diagnosis of "deafness, partial, bilateral, low frequency."  The Veteran was assigned a profile of "H2," as shown on the separation report of medical examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

In addition, the Veteran submitted statements indicating he was exposed to noise during active service, and has experienced hearing loss since discharge from active service.  Specifically, the Veteran has asserted that he was exposed to the firing of 8-inch guns and 105 Howitzers.  See VA Examination, conducted in July 2009.  The Veteran is considered competent to report symptoms related to hearing loss and to report noise exposure during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).

In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current left ear hearing loss had its onset during active service.  The Board acknowledges that the July 2009 VA examiner provided a negative nexus opinion.  However, the Board cannot disregard the diagnosis of "deafness, partial, bilateral, low frequency" and assignment of an H2 profile on the February 1968 separation report of medical examination, or the Veteran's competent and credible reports of noise exposure during active service and hearing loss since discharge from active service.  In resolving the benefit of the doubt in favor of the Veteran, the Board finds that left ear hearing loss had its onset during active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for left ear hearing loss is granted.

Right ear hearing loss

The record does not show that there is a current right ear hearing loss disability for VA purposes.  As noted above, a hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  Here, the evidence is absent for any current right ear hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Specifically, the July 2009 VA examination report includes an audiogram report revealing findings for the right ear of 20 dB at 500 Hertz, 20 dB at 1000 Hertz, 15 dB at 2000 Hertz, 15 dB at 3000 Hertz, and 25 dB at 4000 Hertz, and a right ear speech recognition score of 94 percent.

The Veteran reports noise exposure during active service and hearing loss since discharge from active service.  The Veteran, as a lay person, is competent to report that he has difficulty hearing; however, he is not competent to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Diagnosing a hearing loss disability for VA purposes requires medical and diagnostic testing.  The Veteran has not been shown to possess the medical expertise or knowledge to diagnose a disability such as hearing loss.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current right ear hearing loss disability for VA purposes, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


